FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

IN RE COMPLAINT                            Nos. 10-90018
                                      
OF JUDICIAL MISCONDUCT                              and
                                                 10-90019

                                              ORDER

                   Filed January 14, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Complainant, a pro se prisoner, alleges that a district judge
and a magistrate judge “departed from prevailing legal stan-
dards” and “refused to apply Ninth Circuit and Supreme
Court case law authorities” when making various substantive
and procedural rulings in his Bivens action. These charges
relate to the merits of the judges’ rulings and must be dis-
missed. See 28 U.S.C. § 352(b)(1)(A)(ii); Judicial-Conduct
Rule 11(c)(1)(B); In re Charge of Judicial Misconduct, 685
F.2d 1226, 1227 (9th Cir. Jud. Council 1982).

   Complainant tries to avoid this merits-related bar by citing
In re Judicial Conduct & Disability, 517 F.3d 558 (U.S. Jud.
Conference 2008) (“Judicial Conduct”), which recognized
that a “pattern and practice” of “disregarding prevailing legal
standards . . . may be misconduct.” Id. at 562. But in order to
avoid the merits-related bar, a complainant must at a mini-
mum allege that the rulings in question have been reversed on
appeal. The Judicial Council is not a court and thus cannot
determine whether a judge’s rulings are erroneous. See In re
Judicial Misconduct, 579 F.3d 1062, 1064 (9th Cir. 2009).

                              713
714         IN RE COMPLAINT OF JUDICIAL MISCONDUCT
The Council can only determine whether a series of rulings
that have been found erroneous by a higher authority consti-
tutes a willful pattern and practice of disregarding established
legal norms. The complaint must therefore start by identifying
rulings that have been reversed or set aside.

   Moreover, a single reversal, or even a handful of reversals,
doesn’t prove misconduct. See Judicial Conduct, 517 F.3d at
562. The number of erroneous rulings must be large enough
that it could constitute a pattern. And the misconduct com-
plainant must also present “clear and convincing evidence”
that this series of erroneous rulings reflects the judge’s “virtu-
ally habitual,” “arbitrary and intentional departure from pre-
vailing law” based on the judge’s “disagreement with, or
willful indifference to, that law.” Id. This can generally be
done by pointing to a particular error the judge continued to
commit even after having been repeatedly corrected on
appeal.

   Complainant here hasn’t pointed to even a single decision
that was reversed on appeal. He thus has come nowhere close
to alleging a pattern and practice of disregarding the law by
either judge named in his complaint. These charges must be
dismissed. See 28 U.S.C. § 352(b)(1)(B).

   Complainant also alleges that the judges issued a “series of
biased and prejudicial rulings” that were “collectively
designed to deny [him] meaningful access to their courts,”
and that the magistrate judge conspired with the defendants in
his underlying Bivens action. Adverse rulings do not prove
bias or conspiracy. See In re Complaint of Judicial Miscon-
duct, 583 F.3d 598, 598 (9th Cir. 2009). And complainant
hasn’t provided any other proof to support his allegations of
bias. See In re Complaint of Judicial Misconduct, 569 F.3d
1093, 1093 (9th Cir. 2009). These charges must also be dis-
missed as wholly unsupported. See 28 U.S.C.
§ 352(b)(1)(A)(iii); Judicial-Conduct Rule 11(c)(1)(D).
           IN RE COMPLAINT OF JUDICIAL MISCONDUCT         715
   Complainant’s allegation that the judges improperly failed
to rule on a motion to amend his complaint must be dismissed
because the magistrate judge in fact ruled on the motion, and
the district judge ruled on complainant’s motion to reconsider
the     magistrate     judge’s  order.    See    28     U.S.C.
§ 352(b)(1)(A)(iii), (b)(2).

   Complainant’s charges against court staff must be dis-
missed because the misconduct procedure applies only to fed-
eral judges. See Judicial-Conduct Rule 4.

  DISMISSED.